Citation Nr: 1801847	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2009.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2015, the Veteran had a personal hearing before the undersigned VLJ.

In January 2016, the Board remanded these issues for additional development, which has been completed.
 
In this decision, the Board is continuing the Veteran's 50 percent initial rating, and denying a TDIU, as set forth below.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests as occupational and social impairment with reduced reliability and productivity.  

2.  His service-connected disabilities do not cause unemployability.






CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent rating for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased rating for PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  He is currently assigned a 50 percent rating, but asserts that he is entitled to a higher rating.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

Based on a review of the evidence, the Board finds that an initial 50 percent rating is the appropriate rating, and that his symptoms produce occupational and social impairment with reduced reliability and productivity.  He has chronic sleep impairment and depressed mood, along with anger and irritability.  He has panic attacks and is hypervigilant.  He has flattened affect and mild memory loss.   

The Board does not find that the evidence warrants a higher rating of 70 percent.  He does not have impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411. 

His symptoms do cause deficiencies in mood, as he is chronically depressed, which is accompanied by anxiety, anger, and flattened affect.  He reports that these symptoms interfere with his employment, but that he is able to work around these symptoms by taking time off or by stepping into the back room, as he is the owner of the business.  The record does not show depression that interferes with his ability to function independently, appropriately, and effectively.  Id.  Disability ratings and the level of impairment are based on the effects caused by symptoms, and not simply on the presence of the symptoms themselves.  Mauerhan, 16 Vet. App. at 443, citing 61 Fed.Reg. 52,695, 52,697 (Oct. 8, 1996).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  38 C.F.R. § 4.126(a).

His judgment has consistently been found to be fair to good or intact.  He understands the outcome of his behavior, and the record does not show any violent outbursts or trouble with the law.  The record does show that he drinks quite a lot, due in part to his PTSD symptoms, and alcohol use disorder and alcohol dependence is considered to be part of his PTSD symptoms.  Mittleider v. West, 11 Vet. App. 181 (1998).  There is a mention that his drinking caused employment problems in the past, but does not appear to cause significant problems during the appeal period.  Indeed, he has attended college and started a business during the appeal period, despite his drinking.  The record shows that he has been able to do trial abstentions (for instance, in 2009), and has been able to reduce his weekday drinking because of his business (as reported at the November 2016 VA examination).  The record shows that he and his wife occasionally argue about his drinking, but the record does not show that his drinking has caused significant troubles in their relationship.  During his hearing, the Veteran asserted that he had impaired judgment, but did not provide any specific examples.  The evidence preponderates against a finding that any impaired judgment on his part rises to the level of deficient in that area.  38 C.F.R. § 4.130, DC 9411.

His symptoms do not result in deficiency in his ability to work or go to school.  The record shows and he has asserted having difficulties in some of his employment experiences.  His first post-service positions was with a plumbing company that was owned by one of his friends.  The Veteran did not like that work and did not like or get along with the other employees, and he quit that job, but immediately entered college, where he did very well, maintaining a GPA over 3.5.  He also enrolled in a master's degree program for computers, although it is unclear whether he completed that.  He expressed during his hearing that he felt like a failure because he was not able to obtain a job using his degree, he felt that the type of work would cause too much pressure and that he would not like working in the type of environment his degree required.  However, the record also shows that he simultaneously completed barber training, then obtained his barber's license, and has effectively run his own business, with barbers working under him in his own shop, since 2013.  At the November 2016 VA examination, he reported that owning the shop was a good situation for him, as he can set his own hours and step away from the shop to be alone when he needs to be alone.  The November 2016 VA examiner noted that the Veteran's efforts and success in school and in owning his own business argue against an impairment level with deficiencies in most areas.  Id.

The record does not show impairment leading to deficiencies in familial or other social relationships.  He is currently married, and he has reported that his wife and his parents provide the most emotional support to him (at the November 2016 VA examination and at a May 2017 VA treatment appointment).  The record does not show many friends, but he does apparently have some outside relationships, as mentioned during VA treatment in July 2009, November 2009, and July 2012.  Further, as the owner of his own business that has been generally successful, it appears he has been able to obtain and retain other barbers to work in his shop, as well as attract customers.  Although the November 2012 VA examiner found the Veteran to have difficulty in establishing effective work and social relationships, this evidence does not show a level of difficulty that rises to the level of deficient.  Id.

Finally, he does not have deficiencies in thinking.  He is consistently oriented to person, time, and place.  He has not reported delusions or hallucinations.  His thoughts have consistently been assessed as coherent and logical, although occasionally circumstantial (as the November 2009 VA examination).  The Veteran does not have recurrent thoughts of suicide or homicide.  Although he has endorsed fleeting thoughts that "it would be easier if I wasn't here anymore," as described during a May 2012 VA treatment appointment, he does not have a plan or intent, and indicated that he has positive social support and plans for the future.  The record shows some mild memory impairment, and he reported forgetting the names of his customers occasionally.  However, as discussed by the November 2016 VA examiner, the Veteran's success in school and in his work argues against a level of impairment rising to the level of deficient.  Id.

The Veteran has reported having ritual behaviors, such as checking locks, checking for personal safety, and generally being hypervigilant.  However, these symptoms have not been shown to interfere with routine daily activities.  Id.

He has been shown to have panic attacks more than once a week.  However, he explained during his hearing that he has breathing exercises that he does that help him feel better.  His panic attacks do likely interfere with his work, but the record does not show that it has caused him to lose business or employees, or that they affect his ability to function independently, appropriately, and effectively.  Id.;  Mauerhan, 16 Vet. App. at 443.  To the contrary, his reports of having the freedom to step away because he owns the business show that they do not have a significant impact on his employment, or in his personal life.  

The Veteran's records contain Global Assessment of Functioning (GAF) scores, which range from a high of 67 in July 2012, 62 in May and June 2012, and a low of 58 in November 2012, further support a 50 percent rating.  

GAF scores range from 1 to 100, and reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  This scale is found within the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a reference tool utilized by mental health clinicians.  The current, fifth edition, of the DSM no longer contains such scores.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV. 

The Veteran's GAF scores show, at worst, moderate symptoms and difficulties due to his symptoms, which supports a 50 percent rating.  His higher scores suggest that a lower disability rating is more appropriate, however, the GAF scores assigned in a case are not dispositive of the percentage rating issue; rather, they must be considered along with all of the other evidence.  38 C.F.R. § 4.126(a).  As the bulk of the evidence of record meets the criteria for a 50 percent rating, the Board is awarding that rating despite GAF scores showing a higher level of functioning.

Accordingly, the Board does not find that his PTSD causes deficiencies in most areas.  His symptoms more closely approximate the criteria for an initial 50 percent rating.  38 C.F.R. § 4.7.  Therefore, this claim must be denied.


TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  

If the schedular rating is less than total, as here, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  
38 C.F.R. § 4.16.  

The Veteran is service-connected for chronic PTSD, pityriasis rosacea, tendonitis of the left shoulder, degenerative disk disease of the lumbar spine, left knee arthritis, bilateral plantar fasciitis, and hypertension.  His combined rating is 80 percent effective April 6, 2009.  He therefore meets the eligibility requirements for a TDIU for the entire period under appeal.  

The remaining issue is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, education, training, and past work experience are relevant to the questions.

Here, the Board does not find that a TDIU is warranted.  The record shows the Veteran works full-time at running his own barbershop business.  Prior to that, he was in school, and did very well.  Prior to that, he had some difficulties working in a plumbing company, but his difficulties in that position did not extend to school or to his barbering.  Accordingly, the record does not show inability to obtain or engage in substantial gainful employment, and the request for a TDIU must be denied.


ORDER

The claim of entitlement to an initial rating higher than 50 percent for PTSD is denied.

The claim of entitlement to a TDIU is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


